THOMAS, Justice,
concurring.
After reviewing the briefs, oral argument and record in this case, I agree that-the judgment of the trial court must be reversed and judgment rendered for the brokers, albeit for different reasons. Thus, I concur.
The first issue to be resolved is, in my view, whether the trial court correctly rendered judgment notwithstanding the jury’s verdict, which in turn depends on whether the trial court could have directed a verdict in favor of the developers at the close of the evidence. As Justice Howell points out, a directed verdict would have been proper only if the mortgage brokers had failed to adduce legally competent evidence to support an affirmative finding on every element of a ground of recovery, or if the developers conclusively established all elements of an affirmative defense. If any ground of recovery is supported by the evidence and is not precluded by an affirmative defense, then the trial court may not direct a verdict to the contrary. Stoats v. Miller, 150 Tex. 581, 243 S.W.2d 686, 688 (1951). Hence, rendition of judgment notwithstanding the verdict would also be improper.
Viewed in the light most favorable to the brokers, legally sufficient evidence indicated that the developers not only breached the exclusive agency agreement, but also anticipatorily repudiated the contract by accepting the proposal from Lomas & Nettle-ton before the forty-five banking days expired, thus excusing the brokers’ failure to perform the agreement. See Smith v. Lipscomb, 13 Tex. 532, 538 (1855) (stating that when one party to a contract prevents the other party from performing, the other party is entitled to recover as if it fully performed). Because some evidence supported this alternate ground of recovery, I agree that the trial court erred in rendering judgment notwithstanding the verdict because a directed verdict would have been improper in light of the holding in Staats.
The more difficult question, however, is whether the cause should be remanded for a second trial, or whether this court should render the judgment that the trial court should have rendered. The jury’s finding that the exclusive agency commenced on June 15, 1977 was unchallenged in the trial court and has not been attacked here. Therefore, I treat that matter as decided. It was uncontroverted that if the forty-five banking days commenced on June 15, they would have expired on August 18, 1977. *339Therefore, that issue is established as a matter of law. The only other finding necessary to support the brokers’ “prevention of performance” ground of recovery was that the developers accepted a loan through another agent during the brokers’ period of exclusivity.
The jury answered “August 12, 1977” to the following special issue: “What do you find ... was the date that the mortgage loan commitment submitted by [pjlaintiffs to [defendants and approved by [defendants became fully executed?” Thus, if this special issue can be read as a determination of the date on which the proposal from Lomas & Nettleton became final, then the brokers established every element necessary to show an anticipatory repudiation and prevention of performance by the developers and there would remain nothing to be decided by a retrial.
I conclude that the answer may be so construed when considered in light of the evidence. Obviously, the brokers submitted the issue in terms of the “loan commitment submitted by plaintiffs” because of their novel theory that the younger Johnson, one of the principals, acted as their agent. However, the only evidence relating to a commitment accepted by the developers concerned the offer obtained from Seamen’s Bank by Lomas & Nettle-ton. Although the developers testified that they did not accept the offer until after August 18, the documentary evidence indicates that it was accepted on August 12. Therefore, I conclude that the jury, with some support in the evidence, has already found that the developers effectively repudiated their contract with the brokers before the brokers were contractually obligated to perform. There is no necessity of relitigating this issue. In light of the stipulation as to the amount of damages, judgment should be rendered for the brokers.